DETAILED ACTION
The amendment filed on December 1, 2021 has been entered.
Claims 4-5 are cancelled, claims 1-3 and 6-20 are pending, and claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tube is formed from a first material and the plurality of second fins are formed from a second material different from the first material” in claim 8, “plurality of first fins extend in ... a helical direction along a tube length of the heat transfer tube” in claim 11, “plurality of second fins extend in the other of an axial direction ... along a tube length of the heat transfer tube” in claim 12, and “both the plurality of first fins and the plurality of second fins extend in helical directions along a tube length of the heat transfer tube” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Although photographs are permissible as drawings, Figure 3 does not clearly depict the claimed features. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (4,733,698).
Sato discloses a heat transfer tube 1 comprising:
an inner tube surface 2 defining an interior of the heat transfer tube 1;
a plurality of first fins extending from the inner tube surface 2 inwardly into the interior of the heat transfer tube 1 defining a plurality of first grooves 3 between adjacent first fins; and
a plurality of second fins 13 extending from the first fins, defining a plurality of second grooves 11 between adjacent second fins 13, and defining a plurality of reentrant cavities 9 at the first grooves 3, crossing the second fins 13 beneath the second fins 13 (Figure 1).
The recitation “for a heating, ventilation, air conditioning and refrigeration system” in the preamble is considered to be a statement of intended use, even if claimed, does not merit Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 2, Sato (column 5, lines 41-45) discloses the plurality of first fins defined by the plurality of first grooves 3 extend in an axial direction along a tube length of the heat transfer tube 1.
Regarding claim 3, Sato (column 5, lines 41-45) discloses the plurality of second fins 13 extend in the helical direction along a tube length of the heat transfer tube 1.
Regarding claim 6, the recitation of formed by a mechanical deformation” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
Regarding claim 7, Sato (Table 1) discloses each of the plurality of first fins defined by the plurality of first grooves 3 and the plurality of second fins 13 have a height in the range of 10 microns to 800 microns (i.e. 300 and 220 microns, respectively).
Regarding claim 10, as applied to claim 1 above, Sato (column 1, lines 41-45) disclose a heating, ventilation, air conditioning and refrigeration system inherently including one or more heat exchangers having one or more heat transfer tubes disposed therein, the one or more heat transfer tubes configured to exchange thermal energy between a first fluid flowing through an interior of the heat transfer tubes and a second fluid flowing over an exterior of the heat transfer tubes.
Regarding claim 11, as applied to claim 2 above, the claim limitations are met.
Regarding claim 12, as applied to claim 3 above, the claim limitations are met.

Regarding claim 14, Chiang et al. (column 1, lines 46-49) disclose the heat exchanger is a condenser or an evaporator in a heat pump.

Claim(s) 1-3, 6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (5,332,034).
Chiang et al. disclose a heat transfer tube 50 comprising:
an inner tube surface defining an interior of the heat transfer tube 50;
a plurality of first fins 53 extending from the inner tube surface inwardly into the interior of the heat transfer tube 50 defining a plurality of first grooves between adjacent first fins; and
a plurality of second fins 55 extending from the first fins 53, defining a plurality of second grooves between adjacent second fins 55, and defining a plurality of reentrant cavities at the first grooves, crossing the second fins 55 beneath the second fins 55 (Figure 5).
The recitation “for a heating, ventilation, air conditioning and refrigeration system” in the preamble is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 2, Chiang et al. (column 3, lines 50-53) disclose the plurality of first fins 53 extend in an axial direction along a tube length of the heat transfer tube 50.
Regarding claim 3, Figures 3-4 disclose the plurality of second fins 55 extend in the helical direction, β along a tube length of the heat transfer tube 50.

Regarding claim 10, as applied to claim 1 above, Chiang et al. (column 1, lines 5-12) disclose a heating, ventilation, air conditioning and refrigeration system inherently including one or more heat exchangers having one or more heat transfer tubes disposed therein, the one or more heat transfer tubes configured to exchange thermal energy between a first fluid flowing through an interior of the heat transfer tubes and a second fluid flowing over an exterior of the heat transfer tubes.
Regarding claim 11, as applied to claim 2 above, the claim limitations are met.
Regarding claim 12, as applied to claim 3 above, the claim limitations are met.
Regarding claim 13, Figure 2 and Figures 3-4, respectively disclose the plurality of first fins 53 and the plurality of second fins 56 extend in helical directions along a tube length of the heat transfer tube 50.
Regarding claim 14, Chiang et al. (column 1, lines 46-49) disclose the heat exchanger is a condenser or an evaporator in a heat pump.

Claim(s) 1, 6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (5,458,191).
Chiang et al. disclose a heat transfer tube 50 comprising:
an inner tube surface defining an interior of the heat transfer tube 50;
a plurality of first fins 53 extending from the inner tube surface inwardly into the interior of the heat transfer tube 50 defining a plurality of first grooves between adjacent first fins; and

The recitation “for a heating, ventilation, air conditioning and refrigeration system” in the preamble is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 6, the recitation of formed by a mechanical deformation” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
Regarding claim 10, as applied to claim 1 above, Chiang et al. (column 1, lines 4-13) disclose a heating, ventilation, air conditioning and refrigeration system inherently including one or more heat exchangers having one or more heat transfer tubes disposed therein, the one or more heat transfer tubes configured to exchange thermal energy between a first fluid flowing through an interior of the heat transfer tubes and a second fluid flowing over an exterior of the heat transfer tubes.
	Regarding claim 11, Chiang et al. (column 3, lines 57-60) disclose the plurality of first fins 53 extend in a helical direction along a tube length of the heat transfer tube 50.
Regarding claim 12, Chiang et al. (column 4, lines 4-9) disclose the plurality of second fins 55 extend in the axial direction along a tube length of the heat transfer tube 50, when α = θ.
Regarding claim 13, as applied to claim 12 above, when α ≠ θ, the claim limitations are met.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,733,698), Chiang et al. (5,332,034) or Chiang et al. (5,458,191) in view of Sanborn et al. (4,359,086).
	Sato, Chiang et al. (‘034) or Chiang et al. (‘191) discloses all the claimed limitations except the tube is formed from a first material and the plurality of second fins are formed from a second material different from the first material.
	Sanborn et al. discloses a heat transfer tube 20 comprising:
a plurality of first fins 11 extending from the surface 10 defining a plurality of first grooves between adjacent first fins 11; and
a plurality of second fins 16 extending from the first fins 11, defining a plurality of second grooves 17 between adjacent second fins 16, and defining a plurality of reentrant cavities 15 at the first grooves, beneath the second fins 16;

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Sato, Chiang et al. (‘034) or Chiang et al. (‘191) the tube is formed from a first material and the plurality of second fins are formed from a second material  different from the first material for the purpose of ease of manufacture and economy as recognized by Sanborn et al..
Regarding claim 9, Sanborn et al. (column 3, lines 25-26) discloses the plurality of second fins 16 are formed from a polymer.

Response to Arguments
The objection to the drawings under 37 CFR 1.83(a) is withdrawn with respect to claims 2-5.  However, the objection with respect to claim 8 is maintained.  One of ordinary skill in the art would not appreciate or ascertain the structure of claim 8.  The objection would be removed, if applicants amend the specification stating there is no novelty with respect to claim 8. 
Upon further review, similar to previous claims 2-3, claims 11-12 do not depict the claimed features, and similar to previous claims 4-5, claim 13 does not depict the claimed features.
Applicant's arguments have been fully considered but they are not persuasive.
Counsel’s reading of Sato (4,733,698), Chiang et al. (5,332,034) or Chiang et al. (5,458,191) is mistaken.  In all devices, first fins having grooves are formed deeper than second 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763